Citation Nr: 1313616	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative joint disease of the right knee, status post right knee replacement.

2.  Entitlement to service connection for degenerative joint disease of the right knee, status post right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 until his retirement in July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
The Veteran was scheduled for a Board hearing in December 2012.  In November 2012 the Veteran wrote to the Board stating that he wished to cancel his hearing.  The Board notes that concurrently the Veteran's representative sent a letter stating that the Veteran could not make the scheduled hearing and stating that the Veteran wished to reschedule.  However, it is clear from the Veteran's letter that he sought to cancel his hearing and not to reschedule it.  Accordingly, the Board finds that pursuant to the Veteran's letter, there is currently no outstanding hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issue of entitlement to service connection for degenerative joint disease of the right knee, status post right knee replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1999 rating decision, the RO denied service connection for degenerative joint disease of the right knee.

2.  Evidence received since the May 1999 final rating decision includes evidence of continuity of right knee symptoms since service and such evidence was not of record prior to May 1999. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for degenerative joint disease of the right knee, status post right knee replacement, has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for degenerative joint disease of the right knee has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

The Veteran's claim for service connection for degenerative joint disease of the right knee was denied by an unappealed May 1999 rating decision.  Absent a perfected appeal, a decision by the agency of original jurisdiction is, in general, final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2012).  In addition, no new and material evidence was submitted or obtained within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence upon which the RO formulated its May 1999 decision includes the service treatment records.  These records contain reports of right knee pain from a football injury in November 1964, and right knee pain and stiffness after jogging in October 1978.  

Also of record was a July 1992 private x-ray report noting mild degenerative joint disease of the right knee, and a January 1999 VA examination report containing an impression of episodic bilateral knee pain with decreased range of motion, likely secondary to degenerative arthritis.

The additional evidence received since the May 1999 final rating decision includes an August 2012 VA examination report in which the Veteran reported that his right knee disability began in 1978, and that it has continued ever since, with the right knee pain gradually increasing over the years to the point of having a total knee replacement in February 2005.  The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board notes that prior to the final May 1999 final rating decision there was no evidence of continuity of symptoms since discharge.  In light of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that the Veteran's statement raises a reasonable possibility of substantiating the claim in so far as it constitutes evidence of continuity of symptoms after discharge.  See Shade at 117 (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  As new and material evidence has been received, the claim for entitlement to service connection for degenerative joint disease of the right knee, status post right knee replacement, is reopened.


ORDER

New and material evidence having been received, the claim of service connection for degenerative joint disease of the right knee, status post right knee replacement, is reopened. 


REMAND

The Veteran has asserted that his right knee disability is a result of right knee injuries during service.  The Board notes that the claims file contains a September 2012 medical opinion to the effect that the Veteran's current right knee disability is unrelated to the two right knee incidences noted in the service treatment records in November 1964 and October 1978.  However, the VA examiner did not address whether the Veteran's current right knee disability is related to the right knee injury the Veteran reported that he experienced while serving in Vietnam.  In a June 2008 letter the Veteran stated that his right knee was damaged in an explosion in July or August 1971.  The record reveals that the Veteran saw combat in Vietnam and was awarded the Combat Infantry Badge.  Consequently, his report of the right knee injury in July or August 1971 is found to be credible.  See 38 U.S.C.A § 1154(b).  A medical opinion must be obtained regarding whether the Veteran's current right knee disability is related to the July/August 1971 right knee combat injury.  38 C.F.R. § 3.159(c)(4).

The Veteran's virtual file contains VA treatment records dated up to October 15, 2012.  The Veteran's updated treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from October 16, 2012.

2.  When the above action has been accomplished, forward the Veteran's claims file to the VA physician who provided the September 2012 medical opinion, if that physician is available.  If that physician is unavailable, forward to another appropriate VA physician.  The examiner should review the Veteran's medical history and provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's current right knee disability is related to the right knee injury the Veteran described in a June 2008 letter.  In that letter he stated that he experienced a right knee injury in an explosion in July or August 1971.  The Board notes that although there is no documentation of such injury in the service treatment records, the examiner must accept that such an injury occurred at that time, as reported by the Veteran.  The examiner should provide a clear and complete rationale for all opinions provided. 

3.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


